            Case 1:19-cv-10854-LJL Document 19 Filed 07/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                  7/29/2020
                                                                       :
FONZ INC.,                                                             :
                                                                       :
                                     Plaintiff,                        :
                                                                       :   19-cv-10854 (LJL)
                  -v-                                                  :
                                                                       :     ORDER
THE CITY BAKERY, LLC, CITY BAKERY BRANDS, :
LLC, MAURYBAKES, LLC, and MAURY RUBIN,                                 :
                                                                       :
                                     Defendants.                       :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Defendants were served in this action on November 29, 2019 and December 3, 2019, but

have failed to appear. On January 21, 2019, the Chapter 7 trustee for Defendant Maury Rubin

filed a notice of bankruptcy, indicating that Defendant Maury Rubin filed a voluntary petition for

relief under Chapter 7 of Title 11 of the Bankruptcy Code in the U.S. Bankruptcy Court for the

Southern District of New York on December 20, 2019. Dkt. No. 15. After Plaintiff disputed that

Defendant Rubin’s bankruptcy proceeding should effect a stay with respect to the other

Defendants, this Court ordered Defendants to submit a response to Plaintiff’s letter by July 20,

2020. Dkt. Nos. 17-18. Defendants failed to do so.

        In the absence of any filed objection, it is hereby ORDERED that the action is STAYED

only with respect to Defendant Maury Rubin, and that this action shall otherwise proceed against

non-debtor Defendants The City Bakery, LLC, City Bakery Brands, LLC, and Maurybakes,

LLC.

        An initial pretrial conference is scheduled for August 25, 2020 at 4:00 p.m. Parties are

directed to dial into the Court’s teleconference line at 888-251-2909, Access Code 2123101, and
          Case 1:19-cv-10854-LJL Document 19 Filed 07/29/20 Page 2 of 2




follow the necessary prompts.

       The parties shall, one week prior to conference, jointly submit to the Court a proposed

Case Management Plan and Scheduling Order. A template is available at

https://www.nysd.uscourts.gov/hon-lewis-j-liman. This document should be filed electronically

on ECF, consistent with the Court’s Individual Practices in Civil Cases, which are available on

the same webpage. Parties should consult the Individual Practices for guidance on the matters to

be discussed at the initial pretrial conference and for the Court’s rules with respect to

communications with Chambers and other procedural matters.

       Counsel for Plaintiff is ordered to notify Defendants of this Notice.




       SO ORDERED.


Dated: July 29, 2020                                  __________________________________
       New York, New York                                        LEWIS J. LIMAN
                                                             United States District Judge




                                                  2
